DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed October 4, 2022, is acknowledged. Claims 7, 9, 21, 25, and 27 are amended. Claims 2-6, 10-13, 16, 22-24, and 28-30 have been cancelled. Claims 86-101 are new. 
Claims 1, 7-9, 14, 15, 17-21, 25-27, 31-35, and 86-101 are pending in the instant application. 
Claim Objections
Claims 86 and 94 are objected to because of the following informalities:  
Claim 86 states “a user” in line 3, but should read --the user--.
Claim 86 states “at least one processor” in line 7, but should read --the at least one processor--.
Claim 94 states “a user” and “a non-invasive brain interface” in line 3, but should read --the user-- and --the non-invasive brain interface--, respectively. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 94-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 94-101, the phrase "The method of claim 1" renders the claim indefinite because it is unclear whether the applicant is claiming a system or method. Claim 1 claims a non-invasive anti-priming system. Per MPEP 2173.05(p), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)”.
Claims 95-101 inherit the same deficiencies of claim 94.

Response to Arguments
Applicant’s arguments, see page 9, filed October 4, 2022, with respect to objections to the specification and claims 7, 9, 21, and 25 have been fully considered and are persuasive.  The objections to the specification and claims 7, 9, 21, and 25 have been withdrawn. 
Applicant's arguments, pages 9-13, with respect to the 102 rejections of claims 1, 7-9, 14, 15, 21, 25-27 and 31-35 have been fully considered but they are not persuasive. The specification of the instant application discloses that in terms of claimed subject matter, negative priming is a negative mental state in response to a stimulus and the claimed system and method merely determine a negative mental state (Page 34 of specification “the non-invasive anti-priming system 10 detects whether or not the user 12 is being primed by detecting one of the negative mental state(s) programmed into the biofeedback assembly 18 (or 18'),”) where in the negative mental state is provided as non-limiting examples of anxiety and fear. Based on the established claimed material, with regard to claim 1, Intrator discloses a non-invasive brain interface assembly configured for detecting brain activity of a user when the user is exposed to an external stimulus (Paragraph [0381] "In some embodiments, the apparatus used to record the electrical activity of the brain of a subject may be worn continuously, and is non-invasive, or unobtrusive." Paragraph [0397-0399] "In some embodiments, the present invention provides a system, comprising: a. an apparatus configured to apply at least one stimulus to a subject; b. an apparatus configured to record the electrical activity of the subject's brain and determine the mental state, neurological condition, or both, of the subject, and to record the response the subject has to the at least one stimulus.); at least one processor configured for determining that the user is being negatively primed by the external stimulus based on the detected brain activity (Paragraph [0199] "In some embodiments, the data collected from the sensors is stored and analyzed on a processor on the sensor" Paragraph [0293] "In some embodiments, the exemplary specifically programmed processor of the present invention is programmed to identify an underlying mental state, an underlying neurological condition, or a combination of an underlying mental state and an underlying neurological condition,", Paragraphs [0299-300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety,….” In this manner Intrator fully discloses a processor configured for determining that the user is being negatively primed (detection of fear or anxiety) by an external stimulus based on brain activity); and a biofeedback assembly (the device that receives a biosignal and then provides feedback is a biofeedback system, so Intrator anticipates this by disclosing a system that uses brain activity measurements to determine if the activity surpass an alert threshold and then provides feedback) configured for automatically providing an alert that the user is being negatively primed (negative priming is merely the detection of fear or anxiety by the processor as disclosed by the instant application specification) by the external stimulus (Paragraphs [0299-300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety,….” Paragraph [0167] "wherein the system is configured to issue an alert if at least one of the underlying mental state, the underlying neurological condition, the combination of the underlying mental state and the underlying neurological condition, the at least one physiological condition, or the at least one environmental parameters changes beyond a pre-determined threshold." Intrator clearly discloses that the system has the ability to determining “negative priming”, process the magnitude of “negative priming” (very anxious, a little fearful, etc.) and then issue an alert if the magnitude of “negative priming” exceeds a threshold where the threshold could be a value of zero so that any “negative priming” results in an alert). 
With respect to claim 21, Intrator fully discloses automatically providing an alert that the user is being negatively primed by the external stimulus (Paragraph [0167] "wherein the system is configured to issue an alert if at least one of the underlying mental state, the underlying neurological condition, the combination of the underlying mental state and the underlying neurological condition, the at least one physiological condition, or the at least one environmental parameters changes beyond a pre-determined threshold." If the system is configured to issue the alert, it is known the system is configured to do so automatically. As discussed supra, Intrator discloses the ability to determine negative priming and issue an alert.
With respect to claims 7 and 25, the presented paragraph [0545] in the Office action was referenced to show that Intrator has disclosed the use of an advertisement as an external stimulus. In combination with the already discussed disclosure of Intrator to be able to detect a negative mental reaction to an external stimulus and provide an alert to such reaction, that addition of Intrator disclosing the advertisement as an external stimulus fully anticipates claims 7 and 25. 
Applicant's arguments on page 14, with respect to the 103 rejections of claims 17-20 and 33-35  have been fully considered but they are not persuasive in light of the 102 rejections still pending as discussed supra.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 14, 15, 21, 25-27, 31, and 32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Intrator, US20170347906A1.
Regarding claim 1, Intrator discloses a non-invasive brain interface assembly configured for detecting brain activity of a user when the user is exposed to an external stimulus (Paragraph [0381] "In some embodiments, the apparatus used to record the electrical activity of the brain of a subject may be worn continuously, and is non-invasive, or unobtrusive." Paragraph [0397-0399] "In some embodiments, the present invention provides a system, comprising: a. an apparatus configured to apply at least one stimulus to a subject; b. an apparatus configured to record the electrical activity of the subject's brain and determine the mental state, neurological condition, or both, of the subject, and to record the response the subject has to the at least one stimulus.”); at least one processor configured for determining that the user is being negatively primed by the external stimulus based on the detected brain activity (Paragraph [0199] "In some embodiments, the data collected from the sensors is stored and analyzed on a processor on the sensor" Paragraph [0293] "In some embodiments, the exemplary specifically programmed processor of the present invention is programmed to identify an underlying mental state, an underlying neurological condition, or a combination of an underlying mental state and an underlying neurological condition,", Paragraphs [0299-300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety,….” In this manner Intrator fully discloses a processor configured for determining that the user is being negatively primed (detection of fear or anxiety) by an external stimulus based on brain activity); and a biofeedback assembly (the device that receives a biosignal and then provides feedback is a biofeedback system, so Intrator anticipates this by disclosing a system that uses brain activity measurements to determine if the activity surpass an alert threshold and then provides feedback) configured for automatically providing an alert that the user is being negatively primed (negative priming is merely the detection of fear or anxiety by the processor as disclosed by the instant application specification) by the external stimulus (Paragraphs [0299-300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety,….” Paragraph [0167] "wherein the system is configured to issue an alert if at least one of the underlying mental state, the underlying neurological condition, the combination of the underlying mental state and the underlying neurological condition, the at least one physiological condition, or the at least one environmental parameters changes beyond a pre-determined threshold." Intrator clearly discloses that the system has the ability to determining “negative priming”, process the magnitude of “negative priming” (very anxious, a little fearful, etc.) and then issue an alert if the magnitude of “negative priming” exceeds a threshold where the threshold could be a value of zero so that any “negative priming” results in an alert). 
Regarding claim 7, Intrator discloses the external stimulus comprises one of an advertisement, social or political message, and a sales tactic (Paragraph [0545] "The values can change every second. The red lines indicate that the majority of subjects were found to be in the same brain activity cluster at that second. This indicates engagement with the show or the advertisements. Using such representation can be useful for determining the more engaging parts of the show and the advertisements.").
Regarding claim 8, Intrator discloses the at least one processor is configured for determining that the user is being negatively primed by the external stimulus by determining that the user has a negative mental state based on the detected brain activity (Paragraphs [0299-0300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety, pain, sleep states ( e.g. REM sleep), awake, alert, fatigue, anaesthetized, meditation states, stress, other moods, different brain states associated with dementia, a lack of response, or inappropriate response to external stimuli associated with autism, or autism spectrum disorder, and the like.").
Regarding claim 9, Intrator discloses the negative mental state is one of anxiety and fear (Paragraphs [0299-0300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety, pain, sleep states ( e.g. REM sleep), awake, alert, fatigue, anaesthetized, meditation states, stress, other moods, different brain states associated with dementia, a lack of response, or inappropriate response to external stimuli associated with autism, or autism spectrum disorder, and the like.").
Regarding claim 14, Intrator discloses the biofeedback assembly is further configured for automatically providing neural feedback to the user that promotes a positive mental state of the user in response to the at least one processor determining that the user is being negatively primed by the external stimulus (Paragraph [0321] "In some embodiments, the methods of the present invention determine a mental state of a particular individual at a first time point. In some embodiments, brain of the particular individual changes from one mental state to another, but remains in a first mental state for the majority of the time. In some embodiments, the first mental state is not favorable. In some embodiments, the system may supply a stimulus that encourages the brain of the particular individual to enter a second, more favorable mental state, via neural feedback.").
Regarding claim 15, Intrator discloses the positive mental state is one of joy, relaxation, and a cognitive state (Paragraph [0437] "The system utilizes the recorded parameters, and can provide the subject (e.g. an infant) with auditory feedback that encourage relaxation").
Regarding claim 21, Intrator discloses a method of correcting negative priming of a user (Paragraph [0002] “a method and system for monitoring the brain state, the health and wellness of individuals. In particular, the present invention relates to a system for monitoring an individual's brain activity, and other physiological parameters, and environmental parameters, correlating the monitored brain activity with the physiological and environmental parameters, and from the correlation, detecting changes in the individual's cognitive ability and/or brain state.”), comprising: detecting brain activity of the user using a non-invasive brain interface when the user is exposed to an external stimulus (Paragraph [0381] "In some embodiments, the apparatus used to record the electrical activity of the brain of a subject may be worn continuously, and is non-invasive, or unobtrusive." Paragraph [0397-0399] "In some embodiments, the present invention provides a system, comprising: a. an apparatus configured to apply at least one stimulus to a subject; b. an apparatus configured to record the electrical activity of the subject's brain and determine the mental state, neurological condition, or both, of the subject, and to record the response the subject has to the at least one stimulus.); determining that the user is being negatively primed by the external stimulus based on the detected brain activity (Paragraph [0199] "In some embodiments, the data collected from the sensors is stored and analyzed on a processor on the sensor" Paragraph [0293] "In some embodiments, the exemplary specifically programmed processor of the present invention is programmed to identify an underlying mental state, an underlying neurological condition, or a combination of an underlying mental state and an underlying neurological condition,", Paragraphs [0299-300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety,….” In this manner Intrator fully discloses a processor configured for determining that the user is being negatively primed (detection of fear or anxiety) by an external stimulus based on brain activity); and automatically providing an alert that the user is being negatively primed by the external stimulus (Paragraphs [0299-300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety...” Paragraph [0167] "wherein the system is configured to issue an alert if at least one of the underlying mental state, the underlying neurological condition, the combination of the underlying mental state and the underlying neurological condition, the at least one physiological condition, or the at least one environmental parameters changes beyond a pre-determined threshold." Intrator clearly discloses that the system has the ability to determining “negative priming”, process the magnitude of “negative priming” (very anxious, a little fearful, etc.) and then issue an alert if the magnitude of “negative priming” exceeds a threshold where the threshold could be a value of zero so that any “negative priming” results in an alert).
Regarding claim 25, Intrator discloses the external stimulus comprises one of an advertisement, social or political message, or a sales tactic (Paragraph [0545] “The values can change every second.  The red lines indicate that the majority of subjects were found to be in the same brain activity cluster at that second. This indicates engagement with the show or the advertisements. Using such representation can be useful for determining the more engaging parts of the show and the advertisements.”).
Regarding claim 26, Intrator discloses determining that the user is being negatively primed by the external stimulus comprises determining that the user has a negative mental state based on the detected brain activity (Paragraphs [0299-0300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety, pain, sleep states ( e.g. REM sleep), awake, alert, fatigue, anaesthetized, meditation states, stress, other moods, different brain states associated with dementia, a lack of response, or inappropriate response to external stimuli associated with autism, or autism spectrum disorder, and the like.").
Regarding claim 27, Intrator discloses the negative mental state is one of anxiety and fear (Paragraphs [0299-0300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety, pain, sleep states ( e.g. REM sleep), awake, alert, fatigue, anaesthetized, meditation states, stress, other moods, different brain states associated with dementia, a lack of response, or inappropriate response to external stimuli associated with autism, or autism spectrum disorder, and the like.").
Regarding claim 31, Intrator discloses automatically providing neural feedback to the user that promotes a positive mental state of the user in response to the at least one processor determining that the user is being negatively primed by the external stimulus (Paragraph [0321] "In some embodiments, the methods of the present invention determine a mental state of a particular individual at a first time point. In some embodiments, brain of the particular individual changes from one mental state to another, but remains in a first mental state for the majority of the time. In some embodiments, the first mental state is not favorable. In some embodiments, the system may supply a stimulus that encourages the brain of the particular individual to enter a second, more favorable mental state, via neural feedback.").
Regrading claim 32, Intrator discloses the positive mental state is one of joy, relaxation, and a cognitive state (Paragraph [0437] "The system utilizes the recorded parameters, and can provide the subject (e.g. an infant) with auditory feedback that encourage relaxation").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Intrator, US20170347906A1, as applied to claims 1, 14, 21 and 31 above, and further in view of Aimone, US20160077547A1. 
Regarding claim 17, Intrator discloses the use of neural feedback (Paragraph [0321]), but does not explicitly disclose the use of identified (tagged) training sessions. Aimone teaches that it is known to use specific (tagged) training sessions depending on the mental state of the user to provide neural feedback as set forth in paragraph [0089] to provide a neural feedback system that predetermined training that is utilized based upon the users mental state and defined goals, to maximize the neural feedback effectiveness.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Intrator, with tagged training session that comprised the neural feedback training as taught by Aimone, since such a modification would provide the predictable results of explicitly adding the use of designated (tagged) training sessions to the neural feedback already disclosed by Intrator, and clarifying the neural feedback is training is reactive to the user’s mental state (which it has to be inherently, to be neural feedback). 
Regarding claim 18, Aimone further discloses that the tagged training session comprises instructional media promoting a positive mental state of the user (Paragraph [0089] "In another example, if the user state score is low due to high anxiety then a specific VR event 430 may be included to provide meditation training. For mediation training, VR events 430 are set up to reward the user 305 for attaining a meditative state," Training is inherently instructional and the presentation of the training would have to be on some media (audio or video) since it would occur in a virtual reality (VR) environment).
Regarding claim 19, Aimone further discloses the tagged training session comprises a mental exercise administered to the user to promote a positive mental state of the user (Paragraph [0089] "In another example, if the user state score is low due to high anxiety then a specific VR event 430 may be included to provide meditation training. For mediation training, VR events 430 are set up to reward the user 305 for attaining a meditative state," The meditation training is a mental exercise to achieve a meditative state, of which the meditative state is a positive mental state).
Regarding claim 20, Intrator does not explicitly disclose a non-wearable peripheral feedback device (Intrator does disclose a connection to a non-worn peripheral cellular device for processing, but not that the cellular device provides feedback) but does disclose a wearable feedback device for providing an alert ( Ear phone “32” in figure 1 shown below). Aimone teaches that it is known to use either a wearable device or local computing device for feedback (device that provides “user effectors)  as set forth in paragraph 0067 ("One or more user effectors may also be provided at the wearable device or other local computing device for providing feedback to the user, for example, to vibrate or provide some audio or visual indication to assist the user in achieving a particular mental state, such as a meditative state." ) and figure 2 (shown below) to provide allow flexibility in how the feedback is provided to user, dependent on the user’s needs. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Intrator, with use of a non-wearable peripheral feedback device like computing device as taught by Aimone, since such a modification would provide the predictable results of providing additional flexibility for the user to receive feedback in multiple environments and since Intrator already has external communication connection (the cellular device) it has the ability to communicate with an external computing device for feedback while utilizing the wearable feedback device previous disclosed. 

    PNG
    media_image1.png
    372
    319
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    436
    710
    media_image2.png
    Greyscale

Regarding claim 33, Intrator discloses the use of neural feedback (Paragraph [0321]), but does not explicitly disclose the use of identified (tagged) training sessions. Aimone teaches that it is known to use specific (tagged) training sessions depending on the mental state of the user to provide neural feedback as set forth in paragraph [0089] to provide a neural feedback system that predetermined training that is utilized based upon the user’s mental state and defined goals, to maximize the neural feedback effectiveness.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Intrator, with tagged training session that comprised the neural feedback training as taught by Aimone, since such a modification would provide the predictable results of explicitly adding the use of designated (tagged) training sessions to the neural feedback already disclosed by Intrator, and clarifying the neural feedback is training is reactive to the user’s mental state (which it has to be inherently, to be neural feedback). 
Regarding claim 34, Aimone further discloses that the tagged training session comprises instructional media promoting a positive mental state of the user (Paragraph [0089] "In another example, if the user state score is low due to high anxiety then a specific VR event 430 may be included to provide meditation training. For mediation training, VR events 430 are set up to reward the user 305 for attaining a meditative state," Training is inherently instructional and the presentation of the training would have to be on some media (audio or video) since it would occur in a virtual reality (VR) environment).
Regarding claim 35, Aimone further discloses the tagged training session comprises a mental exercise administered to the user to promote a positive mental state of the user (Paragraph [0089] "In another example, if the user state score is low due to high anxiety then a specific VR event 430 may be included to provide meditation training. For mediation training, VR events 430 are set up to reward the user 305 for attaining a meditative state," The meditation training is a mental exercise to achieve a meditative state, of which the meditative state is a positive mental state).

Claims 86, 87, 90-95, and 98-101 are rejected under 35 U.S.C. 103 as being unpatentable over Intrator, US20170347906A1, as applied to claim 1 above, and further in view of Coleman, US20150351655A1. 
Regarding claim 86, Intrator discloses the biofeedback assembly (disclosed supra) is further configured for providing a training sessions to a user (Paragraph [0665] “Neural Feedback: Neural feedback requires continuous monitoring to quantify the effect of the feedback immediately following the neural training,”); the non-invasive brain interface assembly is further configured for detecting brain activity of the user while the biofeedback assembly provides a training session to the user (Paragraph [0381] "In some embodiments, the apparatus used to record the electrical activity of the brain of a subject may be worn continuously, and is non-invasive, or unobtrusive." Paragraph [0397-0399] "In some embodiments, the present invention provides a system, comprising: a. an apparatus configured to apply at least one stimulus to a subject; b. an apparatus configured to record the electrical activity of the subject's brain and determine the mental state, neurological condition, or both, of the subject, and to record the response the subject has to the at least one stimulus.”); and at least one processor is further configured for determining a mental state of the user based on the detected brain activity (Paragraph [0199] "In some embodiments, the data collected from the sensors is stored and analyzed on a processor on the sensor" Paragraph [0293] "In some embodiments, the exemplary specifically programmed processor of the present invention is programmed to identify an underlying mental state, an underlying neurological condition, or a combination of an underlying mental state and an underlying neurological condition,", Paragraphs [0299-300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety,….”). 
Intrator does not disclose automatically modifying the training session list based on the determined mental state of the user. Coleman discloses a biofeedback system (Paragraph [0063] “at least one computing device; at least one bio-signal sensor in communication with the at least one  computing device”, “receive bio-signal data of the at least one user from the at least one bio-signal sensor, at least one of the at least one bio-signal sensor comprising a brainwave sensor, and the received bio-signal data comprising at least brainwave data of the at least one user;”) that automatically modifying the training session list (Paragraph [00258] “the mobile application may be configured to recommend training programs… which may be organized in a manner similar to a play list”), based on the determined mental state of the user (Paragraph [0257] “the computer system may present training programs targeted at real life cognitive and emotional skills that a person can use in daily life. For instance, the computer program may include one more exercises designed to" help a user deal with emotionally charged situations in the workplace, to manage anxiety in stressful situations, or to achieve a state of openness for creative exploration.”). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Intrator, with the ability to automatically modifying the training session list based on the determined mental state of the user as taught by Coleman.
 Regarding claim 87, Coleman further discloses the training session list corresponds to a desired mental state (Paragraph [0257] “the computer system may present training programs targeted at real life cognitive and emotional skills that a person can use in daily life. For instance, the computer program may include one more exercises designed to" help a user deal with emotionally charged situations in the workplace, to manage anxiety in stressful situations, or to achieve a state of openness for creative exploration.”).
Regarding claim 90, Coleman further discloses the desired mental state is a positive mental state (Paragraph [0059] “Goal states may include: mindfulness, focused attention, open presence (open monitoring), positive emotions, and visualization, among others.”).
Regarding claim 91, Coleman further discloses the positive mental state comprises one of joy, relaxation, and a cognitive state (Paragraph [00339] “the user sets the intention to generate positive emotions; such as loving/kindness, equanimity, compassion, joy, etc.” Paragraph [0059] “Goal states may include: mindfulness, focused attention, open presence (open monitoring), positive emotions, and visualization, among others.”, Paragraph [00295] “the user sets the intention to sustain attention upon an object with the goal to cultivate relaxation, stability and vividness of attention.”).
Regarding claim 92, Coleman further discloses the training session comprises instructional media promoting a positive mental state of the user (Paragraph [00315] “The app of the present invention provides instructions for conducting exercises, usually through a recorded voice, to a user that helps them evoke brain states.”).
Regarding claim 93, Coleman further discloses the training session comprises a mental exercise administered to the user to promote a positive mental state of the user (Paragraph [00315] “The app of the present invention provides instructions for conducting exercises, usually through a recorded voice, to a user that helps them evoke brain states. In addition, the APP provides feedback to the user of their current brain state in a process called neurofeedback. The exercises that users are asked to do are based on a combination of brain training methods supported by a specific combination of user established intention(s), user placing attention upon body, feeling, emotion and thought sensations, all supported by a specific set attitude.”). 
Regarding claim 94, Intrator discloses providing a training sessions to a user (Paragraph [0665] “Neural Feedback: Neural feedback requires continuous monitoring to quantify the effect of the feedback immediately following the neural training,”); detecting brain activity of the user while the training session is provided to the user (Paragraph [0381] "In some embodiments, the apparatus used to record the electrical activity of the brain of a subject may be worn continuously, and is non-invasive, or unobtrusive." Paragraph [0397-0399] "In some embodiments, the present invention provides a system, comprising: a. an apparatus configured to apply at least one stimulus to a subject; b. an apparatus configured to record the electrical activity of the subject's brain and determine the mental state, neurological condition, or both, of the subject, and to record the response the subject has to the at least one stimulus.”); and determining a mental state of the user based on the detected brain activity (Paragraph [0199] "In some embodiments, the data collected from the sensors is stored and analyzed on a processor on the sensor" Paragraph [0293] "In some embodiments, the exemplary specifically programmed processor of the present invention is programmed to identify an underlying mental state, an underlying neurological condition, or a combination of an underlying mental state and an underlying neurological condition,", Paragraphs [0299-300] "In some embodiments, electrical signal data representative of brain activity of a particular individual is recorded when the particular individual has a particular mental state. In some embodiments, the particular mental state is unknown, and the methods according to some embodiments of the present invention are utilized to identify the particular mental state. Examples of the particular mental state include, but are not limited to, seizure, fear, anxiety,….”). 
Intrator does not disclose automatically modifying the training session list based on the determined mental state of the user. Coleman discloses a biofeedback system (Paragraph [0063] “at least one computing device; at least one bio-signal sensor in communication with the at least one  computing device”, “receive bio-signal data of the at least one user from the at least one bio-signal sensor, at least one of the at least one bio-signal sensor comprising a brainwave sensor, and the received bio-signal data comprising at least brainwave data of the at least one user;”) that automatically modifying the training session list (Paragraph [00258] “the mobile application may be configured to recommend training programs… which may be organized in a manner similar to a play list”), based on the determined mental state of the user (Paragraph [0257] “the computer system may present training programs targeted at real life cognitive and emotional skills that a person can use in daily life. For instance, the computer program may include one more exercises designed to" help a user deal with emotionally charged situations in the workplace, to manage anxiety in stressful situations, or to achieve a state of openness for creative exploration.”). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Intrator, with the ability to automatically modifying the training session list based on the determined mental state of the user as taught by Coleman.
Regarding claim 95, Coleman further discloses the training session list corresponds to a desired mental state (Paragraph [0257] “the computer system may present training programs targeted at real life cognitive and emotional skills that a person can use in daily life. For instance, the computer program may include one more exercises designed to" help a user deal with emotionally charged situations in the workplace, to manage anxiety in stressful situations, or to achieve a state of openness for creative exploration.”).
Regarding claim 98, Coleman further discloses the desired mental state is a positive mental state (Paragraph [0059] “Goal states may include: mindfulness, focused attention, open presence (open monitoring), positive emotions, and visualization, among others.”).
Regarding claim 99, Coleman further discloses the positive mental state comprises one of joy, relaxation, and a cognitive state (Paragraph [00339] “the user sets the intention to generate positive emotions; such as loving/kindness, equanimity, compassion, joy, etc.” Paragraph [0059] “Goal states may include: mindfulness, focused attention, open presence (open monitoring), positive emotions, and visualization, among others.”, Paragraph [00295] “the user sets the intention to sustain attention upon an object with the goal to cultivate relaxation, stability and vividness of attention.”).
Regarding claim 100, Coleman further discloses the training session comprises instructional media promoting a positive mental state of the user (Paragraph [00315] “The app of the present invention provides instructions for conducting exercises, usually through a recorded voice, to a user that helps them evoke brain states.”).
Regarding claim 101, Coleman further discloses the training session comprises a mental exercise administered to the user to promote a positive mental state of the user (Paragraph [00315] “The app of the present invention provides instructions for conducting exercises, usually through a recorded voice, to a user that helps them evoke brain states. In addition, the APP provides feedback to the user of their current brain state in a process called neurofeedback. The exercises that users are asked to do are based on a combination of brain training methods supported by a specific combination of user established intention(s), user placing attention upon body, feeling, emotion and thought sensations, all supported by a specific set attitude.”). 
Allowable Subject Matter
Claims 88 and 89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 96 and 97 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 88 and 96, the prior art either singly or in combination does not suggest the limitations of claims 88 and 96 in combination with claims 1 and 21. The limitation of a biofeedback system/method that automatically discards training sessions from a list of available training session if the determined mental state does not match the desired mental state is not found in the prior art. The prior art suggests modifying training (Coleman) to be more effective at achieving a desired mental state, but it does not suggest removing training from a list of available training session. 
Claims 89 and 97 are dependent, respectively, on claims 88 and 96.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.D.H./Examiner, Art Unit 3791     

/THADDEUS B COX/Primary Examiner, Art Unit 3791